Citation Nr: 0300689	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  00-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for right ear hearing 
loss.

[The issue of entitlement to service connection for 
tinnitus will be the subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
October 1969 and again from July 1971 to May 1984.  This 
case is before the Board of Veterans Appeals (Board) from 
an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran's claims file is under the 
jurisdiction of the Reno, Nevada RO.  (The veteran has 
relocated to Stockton, California.)
	
[The Board is undertaking additional development on the 
claim of entitlement to service connection for tinnitus 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903.  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.]


FINDING OF FACT

The veteran is not shown to have a right ear hearing loss 
disability by VA standards.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107  
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, and 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA with 
respect to the issue addressed below.  The case has been  
considered on the merits (and well-groundedness is not an 
issue).  The appellant was provided a copy of the decision 
explaining why his claim for service connection was 
denied.  By a statement of the case (SOC) in June 2000, 
various correspondence from VA (including a May 2002 
letter regarding the VCAA), and an April 2001 supplemental 
statement of the case (SSOC), he was advised of the 
controlling law and regulations.  These communications 
clearly explained the veteran's rights and 
responsibilities and advised him what evidence was of 
record and what type of evidence could substantiate his 
claim.  Furthermore, the SOC, SSOC, and the VCAA letter 
specifically advised him of his and VA's respective 
responsibilities in the development of the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA has 
provided the veteran with thorough examinations.  He has 
been advised of the rating criteria and of the results of 
the VA examination.  It is noteworthy that the threshold 
requirement for the benefit sought is one for which the 
possible substantiating evidence is very limited, as 
hearing loss disability by regulation may be established 
only by certain specified testing.  See 38 C.F.R. § 3.385.


Factual Background

A DD Form 214 reveals that the veteran engaged in combat 
as a Marine in Vietnam.  Another DD Form 214 shows that he 
subsequently was an aircraft electrical systems technician 
for 12 years with the Air Force.  

Service medical records from the veteran's first period of 
active duty are not on file.  On re-enlistment physical 
examination in July 1971, right ear puretone air 
conduction thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
5
   LEFT






Speech audiometry apparently was not tested.  In a July 
1971 report of medical history, the veteran indicated he 
did not have a hearing loss.

Periodic audiograms note that the veteran had noise 
exposure from jet engines.  On March 1972 audiometry, 
right ear puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
10
LEFT






On February 1973 audiometry, right ear puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT





On April 1978 audiometry, right ear puretone thresholds 
were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT






The veteran's ears were evaluated as normal on examination 
in August 1979.  Right ear puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
10
30
LEFT






On July 1980 audiometry, right ear puretone thresholds 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT






The veteran's ears were evaluated as normal on examination 
in September 1980.  Right ear puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT






In a September 1980 report of medical history, the veteran 
indicated he did not have a hearing loss.
The veteran's ears were evaluated as normal on examination 
in September 1983.  His right ear puretone thresholds 
were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
25
LEFT






The veteran's ears were evaluated as normal on May 1984 
examination prior to separation.  His right ear puretone 
thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT






In a May 1984 report of medical history, the veteran 
indicated he did not have hearing loss.

On VA audiometric examination in August 1999, right ear 
speech recognition ability was 100 percent.  Puretone 
thresholds for the right ear were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
35
40
LEFT






The testing was not certified for rating purposes.  In a 
December 1999 statement, the veteran indicated that he 
suffered acoustic trauma from weapons fire while serving 
in combat in Vietnam with the Marines and from jet engine 
noise while serving as an aircraft electrical repairman 
for 12 years with the Air Force.

On VA examination for ear disease in January 2000, a 
history of noise exposure in service was noted.  The 
veteran reportedly first noted a hearing loss in the early 
1990s.  Physical examination revealed no ear disease, no 
infections of the middle or inner ear, and no evidence of 
vestibular disease or Meniere's disease.  The diagnosis 
included noise-induced hearing loss and bilateral mild 
high frequency neural sensory hearing loss.  On VA 
audiometric examination in January 2000, right ear speech 
recognition ability was 100 percent.  Right ear puretone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT






The impression was very mild sensorineural hearing loss.  

During a September 2000 hearing, the veteran testified 
that he first noted that he  had a problem with hearing 
loss after getting out of the Marine Corps and during his 
time serving with the Air Force.  He stated that he was 
exposed to combat noise and jet engine noise working with 
as an aircraft mechanic.

In October 2000, the veteran submitted statements from 
relatives that essentially support his contention that he 
had a noticeable hearing loss upon return from Vietnam. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system (e.g. sensorineural hearing loss) becomes manifest 
to a degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss can be 
service connected.  Hensley at 159.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then 
compared to the schedular criteria which are designed to 
reflect, as nearly as possible, the average functional 
impairment due to the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 
4.85(a).

The criteria for establishing disability due to impaired 
hearing may be met in any of the following ways: (1) when 
the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hz is 40 dB or greater, (2) when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; (3) or when speech recognition using the Maryland 
CNC Test is less than 94%.  38 C.F.R. § 3.385.  

None of the veteran's audiometric examinations in service 
showed a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  The most recent VA audiometric examination in 
January 2000 also failed to show a hearing loss disability 
as defined by regulation.  While August 1999 audiometry 
did show puretone thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz at  26 dB or 
greater, that audiometry was not certified for rating 
purposes, and is inconsistent with both prior and 
subsequent (official) testing.  By a preponderance, the 
evidence establishes that the veteran does not have a 
hearing loss disability by VA standards.  As the threshold 
requirement of a showing of current disability is not met, 
service connection for right ear hearing loss is not 
warranted.  (The veteran is advised -for information 
purposes- that future evidence that he does have hearing 
disability by VA standards could provide a basis for 
reopening this claim.)


ORDER

Service connection for right ear hearing loss is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

